Dear Mr. Theriot:
You have requested an opinion of the Attorney General regarding the payment of attorney's fees from public funds.
You state that criminal charges arising out of the performance of your official duties were filed against you by the district attorney. You further state that you were completely vindicated of all charges by the grand jury. However, you incurred attorney's fees resulting from your successful defense against these proceedings. You specifically ask, under what circumstances can public funds be used for the payment of attorney's fees incurred in the defense of criminal charges.
This office has consistently opined that where a local public official has been the subject of an investigation and/or prosecution of criminal charges arising out of the performance of the official functions of his office, and the prosecution results in acquittal, dismissal, or is quashed, the public official's attorney's fees, may be paid or reimbursed from public funds, provided the fees and attendant expenses are reasonable. Attorney General Opinion Nos. 96-95, 94-384-, 93-376, 91-474, 89-110, 85-822 and 79-349.
Accordingly, it is the opinion of this office that you may use public funds of the clerk of court's office to pay attorney's fees incurred by you in the defense of criminal charges brought against you under the following conditions: (1) if the alleged offense(s) arose out of the performance of your official functions (2) if there is an acquittal or the charges are dismissed, quashed or nolle prossed and (3) if the fees incurred were necessary and reasonable. With regard to this last criterion, you should determine that the number of hours spent by the attorney, as well as the hourly rate, are reasonable and necessary.
Trusting this adequately responds to your inquiry, I am
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                                       By: ROBERT E. HARROUN, III
Assistant Attorney General
RPI/Rob3/sfj